 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDTucson Yellow Cab, Inc., a Debtor inPossessionandTeamsters, Chauffeurs,Warehousemen andHelpers,LocalUnion No. 320,InternationalIRrotherhoodof Teamsters, Chauffeurs,Ware-housemen and Helpersof America. Case 28-CA-685718 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 23 November 1982 the National Labor Rela-tions Board issued a decision in this proceeding inwhich it found that the Respondent,TucsonYellow Cab,Inc., a debtor in possession,had vio-lated Section 8(a)(1) and(5) of the National LaborRelationsAct.' TheBoard declined to issue a re-medial order to accompany its decision,in compli-ance with a permanent injunction issued on 23 June1982 by the United States Bankruptcy Court fortheDistrict of Arizona.2The injunction orderedthat the Board refrain from continuing proceedingsagainst the Respondent,except for the purpose ofdetermining whether the Respondent had commit-ted an unfair labor practice.On 25 January 1983 the United States Bankrupt-cy Appellate Panels of the Ninth Circuit vacatedthe bankruptcy court's injunction.On 8 February1983 the General Counsel made a motion request-ing that the Board now issue a remedial order.We affirm the findings of fact and conclusions oflaw, as modified herein,set forth in our earlier de-cision and issue this Order to remedy the outstand-ing violation.In our earlier decision,we found that the Re-spondent violated the Act by failing,since about 1November 1981, to make certain contractually re-quired contributions on behalf of its unit employeesto the Western Conference of Teamsters PensionTrust Fund.We noted that the Respondent was aparty to a bankruptcy proceeding.We also notethat the Respondent filed its Chapter 11 petition on27 January 1981 and that the Bankruptcy Court ap-proved rejection of the collective-bargaining agree-ment on 12 April 1982. Subsequent to the issuanceof our earlier decision, the United States SupremeCourt inNLRB v.Bildisco & Bildisco,115 LRRM2805,100 LC $10,771 (1984),held that a debtor inpossession does not commit an unfair labor practicewhen it unilaterally rejects or modifies a collective-bargaining agreement after the filing of a petition1265 NLRB 452 (1982)2 In the Matter of Tucson Yellow Cab Company, Inc., debtor,No 81-00103 (B C Anz June 23, 1982)in bankruptcy. Accordingly, we find that the Re-spondent did not violate the Act by failing to makethe pension fund contributions as alleged in thecomplaint.We shall revise our Conclusions of Lawand Order accordingly.CONCLUSIONS OF LAW1.Tucson Yellow Cab, Inc., a debtor in posses-sion, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Teamsters,Chauffeurs,Warehousemen andHelpers Local Union No. 310, International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All regular and extra drivers, dispatchers, tele-phone operators, and mechanics, excluding officeclerical employees, and guards, and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material, the Union has been theexclusive representative of the employees in theabove-described unit for the purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.5.By failing and refusing, since about 18 March1982 and to date, to bargain collectively with theUnion as the exclusive bargaining representative ofall the employees of the Respondent in the appro-priate unit, concerning the effects on its unit em-ployees of its decision to cease operations and sellitsassets,theRespondent has violated Section8(a)(5) and (1) of the Act.6.Except as found herein, the other allegationsof the complaint are dismissed.7.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent has unlaw-fully refused to bargain over the effects of its deci-sion to cease operations and sell its assets. Toremedy this, we shall order the Respondent to bar-gain with the Union,on request,concerning the ef-fects of its decision.Further,inorder to assuremeaningful bargaining and to effectuate the pur-poses of theAct, we shallaccompany our Order tobargainwith a requirement that the Respondentprovide backpay to unit employees in a manner275 NLRB No. 32 TUCSON YELLOW CABsimilar to that prescribed inTransmarine NavigationCorp.,170NLRB 389 (1968).3 TheRespondentshall pay employeesbackpayat the rate'of theirnormalwageswhen last in the Respondent'semploy from 5 days after the date of this Orderuntil the occurrence of the earliest of the followingconditions: (1) the' date theRespondent bargains toagreement with theUnionon those subjects per-taining to the effects of the closing on its unit em-ployees; (2) a bonafideimpasse in bargaining; -(3)the failureof theUnion to request bargainingwithin 5 days of this Order,or to commence nego-'tiations within 5 days of the Respondent's notice ofits desire to bargain with the Union;or (4) the sub-sequent failure of, the Union to bargain in goodfaith;but in no event shall the sum paid to any ofthese employees exceed the amount each wouldhave earned as wages from the date on which theRespondent terminated its operations to the time heor she secured equivalent employment elsewhere,or the date on which the Respondent"shall have of-fered to bargain,whicheveroccurs sooner;provid-ed, however,that in no event shall this sum be lessthan these employees would have earned for a 2-week period at the rate of their normal -wageswhen last in the Respondent'semploy. Interestshall be paid in the manner prescribedinFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbingCo.,138 NLRB 716 (1962).Further,the'Respondent shall be required, inconsultationwith the Union,to establish a prefer-ential hiring list of all its laid-off unit employeesfollowing the system of seniority provided for inthe collective-bargaining agreement or, if there isnone, any nondiscriminatory system.If the Re-spondent ever resumes operations and engages inthe same business anywhere in the Tucson area, itshall be required to offer these employees reinstate-ment. Finally,in view of the fact that the Respond-ent is no longer in operation and its former em-ployeesmay be in different locations,we shallorder the Respondent to mail to each of its unitemployees employed on the date it ceased oper-ations copies of the attached notice signed by theRespondent.ORDERThe National Labor Relations Board orders thatthe Respondent, Tucson Yellow Cab, Inc., a debtor9Member Hunter finds it appropriate here to provide for the paymentof limited backpay as is customary in cases where the Board has foundonly an "effects-bargaining" violation In so finding,however, he notesthat it is the bankruptcy court which has the authority to determine theallowability and priority of monetary claims resulting from Board ordersSee generally his dissent inEdward Cooper Painting,273 NLRB 1870(1985)in possession, Tucson, Arizona, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Failing to bargain collectively with Team-,stern,Chauffeurs,Warehousemen and Helpers,Local Union No. 310, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, as the exclusive collective-bargainingrepresentative of the_ Respondent's employees inthe ' unit described below, concerning the effects ofceasing operations and selling assets.The bargain-ing.unit; is:All regular and extra drivers,I dispatchers, tele-phone operators, and mechanics employed byus atour Tucson, Arizona facility,excludingoffice clerical employees, guards and supervi-sors as' defined in the Act.(b) In any like or. related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action whichthe , Board finds will effectuate the policies of the-(a)On request, bargain with the Union as the ex-clusive representative of the unit employees withrespect to the effects on such employees of its deci-sion to cease operations and sell its assets, andreduce to writing any agreement reached as aresult of such bargaining.(b)Pay the terminated unit employees theirnormal wages for the period specified by the Na-tional Labor Relations Board, with interest.(c)Establish in consultation with the Union apreferential hiring list of all employees in the unitwho were laid off as a result of ceasing operations,pursuant to the system of seniority provided for inthe collective-bargaining agreement or, if there isnone, any nondiscriminatory system. If operationsare ever resumed in the Tucsonarea,offer rein-statement to those employees. If the Respondentresumes operations of the Tucson facility, it shalloffer all those in the unit reinstatement to theirformer positions or, if such positions no longerexist; to substantially equivalent positions. '(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, - social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Mail an exact copy of the attached noticemarked "Appendix"4 to the Union and to all em-ployeeswho were employed in the unit at theTucson, Arizona facility. Copies of the notice onforms provided by the Regional Director forRegion 28, after being signed by the Respondent'sauthorized representative, shall be mailed immedi-ately upon receipt, as directed above.(f)Notify the Regional Director within 20 daysfrom the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelationsBoard" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collec-tivelywith Teamsters, Chauffeurs,Warehousemenand Helpers, Local Union No. 310, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive col-lective-bargaining representative of the employeesin the unit described below, concerning the effectson the employees of our decision to cease oper-ations and sell our assets. The bargaining unit is:All regular and extra drivers, dispatchers, tele-phone operators, and mechanics employed byus at our Tucson, Arizona, facility; excludingoffice clerical employees, guards, and supervi-sors as defined the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withTeamsters, Chauffeurs,Warehousemen and Help-ers,Local Union No. 310, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, concerning the effects on ourunit employees of our decision to cease operationsand sell our assets.WE WILL pay the employees who were em-ployed by us their normal wages for a period speci-fied by the National Labor Relations Board, plusinterest.WE WILL establish a preferential hiring list of allterminated employees in the bargaining unit and, ifwe resume operations in the Tucson, Arizona area,we shall offer these employees reinstatement.TUCSONYELLOW CAB, INC., ADEBTOR IN POSSESSION